Name: Commission Regulation (EEC) No 2729/84 of 27 September 1984 on the acceptance of common wheat of bread-making quality submitted for intervention in August 1984 under Regulation (EEC) No 1810/84
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 259/36 Official Journal of the European Communities 28 . 9 . 84 COMMISSION REGULATION (EEC) No 2729/84 of 27 September 1984 on the acceptance of common wheat of bread-making quality submitted for intervention in August 1984 under Regulation (EEC) No 1810/84 whereas the Member States have provided the infor ­ mation required of them in Regulation (EEC) No 1810/84 with regard to offers made in August ; whereas this information shows that the offers made exceed the quantity for the month ; whereas the percentage by which they are to be reduced should therefore be set, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 25 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 101 8 /84 (2), Having regard to Commission Regulation (EEC) No 1810 /84 of 28 June 1984 on a special intervention measure for common wheat of bread-making quality at the start of the 1983/84 marketing year ( !), as amended by Regulation (EEC) No 2440/84 (4), and in particular Article 3 (2) thereof, Whereas under Article 3 (2) of Regulation (EEC) No 1810 /84 the Commission is responsible , on the basis of the information provided by the Member States , for deciding whether the offers for intervention for each of the months of August, September and October exceed the quantities that can be bought in to inter ­ vention laid down in Article 1 ( 1 ) of the Regulation , and for laying down, if the quantities offered exceed the quantities that may be bought in , the percentage by which offers made are to be reduced ; Article 1 A reduction of 94,61 % shall be applied to offers of common wheat of minimum bread-making quality submitted to the intervention agencies under Regula ­ tion (EEC) No 1810 /84 during August 1984. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 September 1984 . For the Commission Poul DALSAGER Member of the Commission (') O ! No L 281 , 1 . 11 . 1975 . p. 1 . ( 2 ) OJ No L 107, 19 . 4 . 1984, p. 1 . (&lt;) OJ No L 170, 29 . 6 . 1984, p. 33 . ( 4 ) OJ No L 228 , 25 . 8 . 1984, p. 8 .